Citation Nr: 0948298	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-39 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 
1969.  The appellant claims as the Veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

A video hearing was conducted by the undersigned Veterans Law 
Judge in November 2009.  A transcript of the hearing has been 
associated with the claim file.  

The Board notes that at the time of death the Veteran had 
pending claims for service connection for lip cancer, 
pancreatic cancer and liver cancer.  In her March 2006 claim 
for benefits, the appellant submitted a claim for accrued 
benefits.  The Board notes that the March 2007 rating 
decision implicitly denied the claim for service connection 
for pancreatic cancer.  However, even in the broadest 
interpretation, the RO has failed to address the claims for 
accrued benefits for lip and liver cancer.  As such, these 
claims are referred back to the RO.  


FINDINGS OF FACT

1.  The Veteran died in February 2006.  The cause of death 
was metastatic pancreatic adenocarcinoma.  

2.  At the time of death, the Veteran was service connected 
for post-traumatic stress disorder (PTSD), bilateral hearing 
loss and tinnitus.  

3.  Metastatic pancreatic adenocarcinoma was not manifest 
during service or within a year of separation from service.  

4.  Pancreatic cancer is not a disease associated with 
exposure to certain herbicide agents enumerated under 38 
C.F.R. § 3.309(e).

5.  The cause of death was unrelated to service or a service 
connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to death.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1116, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in December 2006.  However, in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held, inter alia, that in the context 
of a claim for service connection for the cause of a 
veteran's death for the purpose of Dependency and Indemnity 
Compensation (DIC) benefits, the VCAA notice must include: 
(1) a statement of the disabilities, if any, for which a 
veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disability; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a disability not yet service connected.  Hupp, 21 Vet. App. 
at 352-53.  The Board finds that the December 2007 letter did 
not afford the appellant such notice.  

However, the Board finds that based on the statements in the 
record it is clear that the appellant was aware of the 
requirements needed to support a DIC claim and that she had 
actual knowledge.  The U.S. Court of Appeals for the Federal 
Circuit has held that, if a claimant can demonstrate error in 
VCAA notice, such error should be presumed to be prejudicial. 
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007).  Here, the appellant indicated 
at the November 2009 hearing that she was aware of the 
Veteran's service connected disability.  The appellant's 
representative also indicated that the Veteran had a lot of 
prostate issues that were likely related to Agent Orange 
exposure in service, and that he had pancreatic cancer and 
prostate cancer, and that prostate cancer is a presumptive.  
At the hearing, the VLJ informed the appellant that he would 
be looking for when the Veteran died, the cause of death and 
whether there was something that should have been service 
connected and was not.  He further explained to the appellant 
that if she believed that the Veteran had prostate cancer and 
that such influenced the cause of death or resulted in 
pancreatic cancer that she provide additional evidence to 
support the claim.  In light of the above, the Board finds 
that the appellant had actual knowledge of the requirements 
necessary to support her claim.  Although the appellant 
received inadequate preadjudicatory notice, the record 
reflects that she was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, available service 
records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained or 
requested.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claim. 

Legal Criteria 

The veteran who had a service-connected disability that was 
the principal or contributory cause of his death, which 
occurred after December 31, 1956, may be eligible for VA 
death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  In order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  The 
debilitating effects of a service- connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as tumors, malignant, may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009).  For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  VA regulations 
define that "service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116.  Presumptive service 
connection for these disorders as a result of Agent Orange 
exposure is warranted if the requirements of 38 C.F.R. § 
3.307(a) (6) are met.  38 C.F.R. § 3.309(e).

Analysis

The appellant has appealed the denial of service connection 
for the cause of death.  After careful review of the record, 
the Board finds that service connection for cause of death is 
not warranted.  

Service treatment records reveal that in July 1969, the 
Veteran complained of possible hemorrhoid bleeding.  It was 
noted that he had rectal itching and burning, and brownish or 
redish discharge.  No palp hemorrhoids were noted.  Days 
later, rectal itching of two and a half months and shorts 
blood stained were noted.  Mild cryptitis was shown.  
Examination in August 1969 revealed normal anus and rectum, 
endocrine system, and abdomen and viscera.  The Veteran also 
denied cancer, piles or rectal disease and blood in urine at 
that time.  

In September 2005, the Veteran complained of weakness and 
lack of energy for the past five days.  Blood in rectum on 
and off since 10 years ago was noted.  Stage four pancreatic 
cancer was diagnosed.  In September 2005, pancreas cancer 
metastasis to liver (possible metastasis to neck lymph node) 
since August 2005 was diagnosed.  In January 2006, a primary 
diagnosis of pancreatic cancer with cholangitis s/p stent 
place was given.  Secondary diagnoses of hypertension, GERD, 
hyperlipidemia, BPH and PTSD were also noted.  The Veteran 
died in February 2006.  The cause of death was shown to be 
metastatic pancreatic adenocarcinoma.  

Via various statements the appellant has related that she 
believed the Veteran's death was caused by his exposure to 
Agent Orange in service and that the Veteran's cancer came 
from that exposure.  She further noted that around September 
2005 the VA doctor informed her and the Veteran that the 
Veteran's cancer was very likely related to Agent Orange 
exposure.  

The Board finds that service connection for cause of death is 
not warranted.  In this regard, the Board notes that there is 
no showing that a service-connected disability was the 
principal or contributory cause of his death.  At the time of 
his death, the Veteran was service connected for PTSD, 
bilateral hearing loss and tinnitus.  The February 2006 death 
certificate cited metastatic pancreatic adenocarcinoma as the 
cause of death.  PTSD, bilateral hearing loss and/or tinnitus 
were not identified as a principal or contributory cause of 
death and nothing in the record suggests that PTSD, bilateral 
hearing loss and/or tinnitus played any role in the events 
producing death.  As such, the Board finds that the Veteran's 
service connected disabilities were not the principal or 
contributory cause of his death. 

In deciding a claim for service connection for the cause of 
the Veteran's death, the Board must also consider whether the 
disability that caused the Veteran's death, pancreatic 
cancer, may be service connected.  The appellant has also 
asserted that the Veteran's pancreatic cancer was the result 
of exposure to Agent Orange during the Veteran's active 
service in Vietnam.  As explained below, the Board finds 
against this claim.  

Initially, the Board notes that there is no proof of 
pancreatic cancer during service or within one year of 
separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The Board notes that service connection may 
be presumed for specific residuals of herbicide exposure by 
the showing of two elements.  First, a veteran must show that 
he served in the Republic of Vietnam during the Vietnam Era.  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 
155, 162 (1997).  Here, personnel records show that the 
veteran served in Vietnam during the Vietnam Era.  However, 
pancreatic cancer is not a condition subject to presumptive 
(herbicide or Agent Orange) service connection pursuant to 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The evidence shows 
that the Veteran's death was caused by metastatic pancreatic 
adenocarcinoma, this condition is not subject to herbicide 
presumptive service connection.  Accordingly, as pancreatic 
cancer is not listed as one of the presumptive disorders, 
presumptive service connection on the basis of Agent Orange 
exposure is not warranted in this case.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.

The Board also finds that service connection is not otherwise 
warranted.  In this regard, the Board notes that the 
Veteran's service treatment records are negative for 
pancreatic cancer and/or any diagnoses, complaints or 
treatment for the pancreas.  Although service treatment 
records reveal that in July 1969, the Veteran complained of 
possible hemorrhoid bleeding and rectal itching and burning 
was noted, such were attributed to mild cryptitis.  Moreover, 
examination in August 1969 revealed normal anus and rectum, 
endocrine system, and abdomen and viscera.  The Veteran also 
denied cancer, piles or rectal disease and blood in urine at 
that time.  The Veteran was diagnosed with pancreatic cancer 
in August 2005, decades after service, and there is no 
competent evidence which links the Veteran's fatal pancreatic 
cancer to his military service or to Agent Orange exposure 
during service.  Rather, the death certificate established 
that the onset of the pancreatic cancer was approximately six 
months earlier rather than an in service onset.  The Board 
finds the death certificate and the treatment records in the 
year prior to death to be highly probative as to the time of 
onset of the fatal disease process.

The appellant has maintained that around September 2005 the 
VA doctor informed her and the Veteran that the Veteran's 
cancer was very likely related to Agent Orange exposure.  She 
has also indicated that she believed that her husband's 
exposure to Agent Orange in service caused his death.  
However, the Board notes that the appellant has not provided 
any proof to support her contentions, despite being requested 
to do so.  There is simply no persuasive evidence of record 
supporting this allegation.  As a layperson, the appellant 
simply does not have the necessary medical training and/or 
expertise to make this determination herself.  The medical 
issues presented here are not so obvious as to lend 
themselves to lay interpretation; the issue of the cause of 
the Veteran's death and its relationship to service or a 
service-connected disability is complex and not one that the 
appellant is competent to provide.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Here, based upon the entire 
record, we conclude that her report of what she was told is 
not sufficient, particularly when provided an opportunity to 
support her allegation.  We find that here the connection 
between what a physician said and the layman's sensibilities, 
is simply attenuated and inherently unreliable to constitute 
satisfactory evidence in this case.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).   

The Board recognizes that the appellant's representative has 
indicated that the Veteran had prostate issues that were 
likely related to Agent Orange exposure in service, and that 
he had pancreatic cancer and prostate cancer.  However, the 
appellant has submitted no proof that the Veteran had 
prostate cancer.  The appellant was asked to submit evidence 
showing a connection between the pancreatic cancer and 
prostate cancer, no evidence has been submitted to support 
the appellant's claim.  As stated, the issue of the cause of 
the Veteran's death and its relationship to service or a 
service-connected disability is complex and not one that the 
appellant is competent to provide.  See, supra, Jandreau.  We 
also note the assertion that the Veteran had diabetes 
mellitus.  However, there is no proof that he had diabetes 
mellitus type II and even if he did, there is no proof that 
diabetes mellitus played any role in producing death.  

In sum, the evidence establishes that the cause of the 
Veteran's death was metastatic pancreatic adenocarcinoma and 
that there is no reliable evidence linking such to service.  
The more probative evidence shows that there is no nexus 
between the Veteran's service and his death.  PTSD, bilateral 
hearing loss disability and/or tinnitus were not identified 
as a principal or contributory cause of death and nothing in 
the record suggests that PTSD, bilateral hearing loss 
disability and/or tinnitus played any role in the events 
producing death.  Therefore, the preponderance of the 
evidence is against service connection for cause of death.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for cause of the veteran's death is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


